                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                    Criminal No. 11-20129
                                                      Criminal No. 11-20066
D-12 VICTOR CARLOS CASTANO,
D-14 MICHAEL KENNETH RICH,
D-17 DAVID RANDY DROZDOWSKI,

       Defendants.
                                        /

                OPINION AND ORDER DENYING TRIAL GROUP TWO’S
                     MOTIONS FOR JUDGMENT OF ACQUITTAL

       Before the court are multiple Motions for Judgment of Acquittal filed, individually

and collectively, by Defendants Victor Carlos Castano, Michael Kenneth Rich, and

David Randy Drozdowski following their jury convictions on December 15, 2015.

Defendant Rich filed his initial motion, directed at the drug quantity in Count One, on

January 26, 2016. (Dkt. # 1678.) On March 9, 2016, all three Defendants filed a joint

motion, challenging Count One, RICO Conspiracy, in violation of 18 U.S.C. § 1962(d).

(Dkt. # 1735.) Defendant Drozdowski and Defendant Castano also filed additional

motions challenging Count One (again) and Count Three, the Methamphetamine

Distribution and Manufacturing Conspiracy, in violation of 21 U.S.C. §§ 841(a)(1) and

846. (Dkt. ## 1736 & 1737.) In Defendant Drozdowski’s motion, he also challenges

Count Thirty-Nine, Manufacturing Methamphetamine, Aiding and Abetting, in violation of

21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The motions have been fully briefed, and with

sentencing hearings looming, they are ripe for review. No hearing is necessary on the
motions, and for the reasons stated below, they will be denied.

                                       I. STANDARD

       Upon motion, the court may set aside a jury verdict of guilty and “enter judgment

of acquittal.” Fed. R. Crim. P. 29(c). “In reviewing challenges regarding the sufficiency

of the evidence presented to the jury, [the court is] limited to ascertaining whether,

viewing the evidence in the light most favorable to the government, ‘any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.’”

United States v. Carmichael, 232 F.3d 510, 519 (6th Cir. 2000) (emphasis omitted)

(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979); citing United States v. Talley,

164 F.3d 989, 996 (6th Cir. 1999)). Moreover, “‘[s]ubstantial and competent’

circumstantial evidence by itself may support a verdict and need not ‘remove every

reasonable hypothesis except that of guilt.’” United States v. Lee, 359 F.3d 412, 418

(6th Cir. 2004) (quoting United States v. Stone, 748 F.2d 361, 363 (6th Cir. 1984)).

Thus, “[a] defendant bringing such a challenge bears a ‘very heavy burden.’” United

States v. Daniel, 329 F.3d 480, 485 (6th Cir. 2003) (quoting United States v. Vannerson,

786 F.2d 221, 225 (6th Cir. 1986)).

                                      II. DISCUSSION

                              A. Count One, RICO Conspiracy

       Defendants first challenge the sufficiency of the evidence with respect to their

convictions under Count One, the RICO Conspiracy. The substantive RICO statute

provides, “It shall be unlawful for any person employed by or associated with any

enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

to conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs



                                              2
through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. §

1962(c). Section 1962(d) makes it unlawful to conspire to violate § 1962(c).

                                          1. Enterprise

       Defendants first argue that there was insufficient evidence of the existence of an

“enterprise” under RICO. (Defs’ Joint Br.; Dkt. # 1735, Pg. ID 26651.) They argue that

not every member of the Devils Diciples Motorcycle Club (“DDMC”) engaged in criminal

acts and that even those who did engage in criminal acts did not agree to function with

others as a continuing unit to achieve a common purpose. According to Defendants,

“there was no continuing unit acting to achieve a common purpose. Rather, it was a

disparate collection of individuals with individual . . . agendas, goals and purposes.”

(Dkt. # 1735, Pg. ID 26652.) Defendants point to evidence and testimony which

supports their theory that DDMC members operated for their own individual benefit, that

various club chapters operated differently, and that crimes committed often had a

personal agenda wholly separate from the DDMC’s goals. Defendants contend that acts

of drug dealing where done an individual, ad hoc, basis, as were “acts of manufacture

for personal consumption, simple possession and use.” (Dkt. # 1735, Pg. ID 26657.)

Thus, Defendants argue that “[w]hen the evidence is viewed as a whole and with a light

favorable to the government, a reasonable mind cannot conclude beyond a reasonable

doubt the existence of a continuing unit with a common purpose.” (Dkt. # 1735, Pg. ID

26657, citing Jackson v. Virginia, 443 U.S. 307 (1979); United States v. Nagi, 541 F.

App’x 556, 569 (2013).)




                                             3
       Under the statute, “’enterprise’ includes any individual, partnership, corporation,

association, or other legal entity, and any union or group of individuals associated in fact

although not a legal entity.” 18 U.S.C. § 1961(4). The Supreme Court has stated:


       This enumeration of included enterprises is obviously broad,
       encompassing “any ... group of individuals associated in fact.” Ibid.
       (emphasis added). The term “any” ensures that the definition has a wide
       reach, see, e.g., Ali v. Federal Bureau of Prisons, 552 U.S. 214, 218 –
       219, 128 S.Ct. 831, 833, 169 L.Ed.2d 680 (2008), and the very concept of
       an association in fact is expansive. In addition, the RICO statute provides
       that its terms are to be “liberally construed to effectuate its remedial
       purposes.” § 904(a), 84 Stat. 947, note following 18 U.S.C. § 1961; see
       also, e.g., National Organization for Women, Inc. v. Scheidler, 510 U.S.
       249, 257, 114 S.Ct. 798, 127 L.Ed.2d 99 (1994) (“RICO broadly defines
       ‘enterprise’ ”); Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 497, 105
       S.Ct. 3275, 87 L.Ed.2d 346(1985) (“RICO is to be read broadly”); Russello
       v. United States, 464 U.S. 16, 21, 104 S.Ct. 296, 78 L.Ed.2d 17 (1983)
       (noting “the pattern of the RICO statute in utilizing terms and concepts of
       breadth”).

Boyle v. United States, 556 U.S. 938, 944 (2009) (emphasis in original) (footnote

omitted). The Court found in United States v. Turkette, 452 U.S. 576, 583 (1981) that

“an enterprise includes any union or group of individuals associated in fact” and that

RICO reaches “a group of persons associated together for a common purpose of

engaging in a course of conduct.” The enterprise “is proved by evidence of an ongoing

organization, formal or informal, and by evidence that the various associates function as

a continuing unit.” Id. “From the terms of RICO, it is apparent that an association-in-fact

enterprise must have at least three structural features: a purpose, relationships among

those associated with the enterprise, and longevity sufficient to permit these associates

to pursue the enterprise's purpose.” Boyle, 556 U.S. at 946. That said, formal structure

is not required. Indeed,




                                             4
       Such a group need not have a hierarchical structure or a “chain of
       command”; decisions may be made on an ad hoc basis and by any
       number of methods—by majority vote, consensus, a show of strength, etc.
       Members of the group need not have fixed roles; different members may
       perform different roles at different times. The group need not have a
       name, regular meetings, dues, established rules and regulations,
       disciplinary procedures, or induction or initiation ceremonies. While the
       group must function as a continuing unit and remain in existence long
       enough to pursue a course of conduct, nothing in RICO exempts an
       enterprise whose associates engage in spurts of activity punctuated by
       periods of quiescence. Nor is the statute limited to groups whose crimes
       are sophisticated, diverse, complex, or unique; for example, a group that
       does nothing but engage in extortion through old-fashioned,
       unsophisticated, and brutal means may fall squarely within the statute's
       reach.

Boyle, 556 U.S. at 948.

       Under this description, the court easily concludes that sufficient evidence was

presented at trial to find the existence of an “enterprise.” The jury heard testimony from

nearly three dozen witness, many of whom were former “patched” members of the

DDMC, and many of whom were acquaintances or girlfriends of members. Although not

all the witnesses testified with the same degree of detail or credibility, what emerged

from their testimony was a description of an organization with national and local

structure, roughly but cohesively organized in a manner to achieve its legitimate, and its

illegitimate purposes.

       The DDMC operated through the issuance and enforcement of bylaws, with

punishments that ranged from fines to expulsion to violence. The DDMC also had a

clear club culture which was taught and ingrained in its members to further the purpose,

goals, and longevity of the club. One of the goals that multiple witnesses described was

the manufacture and distribution of drugs, particularly methamphetamine, which was

central to the economic vitality of the DDMC as well as the culture and social life of the



                                             5
DDMC. The DDMC’s use and distribution of methamphetamine ensured the recruitment

and retention of new members, and provided those members and the club a form of

income; such activities also contributed to the image of the club as self-proclaimed

outlaws. Additionally, evidence at trial proved the common purpose of engaging in

gambling activities, theft, and violence, all designed to achieve the common purpose of

effectuating the image, existence, and continuation of the DDMC.

       While Defendants attempt to cast the DDMC as a group of individual drug users

who did not form an enterprise, the court rejects that characterization. “Continuity of

structure exists where there is an organizational pattern or system of authority that

provides a mechanism for directing the group's affairs on a continuing, rather than ad

hoc, basis.” United States v. Tocco, 200 F.3d 401, 425 (6th Cir. 2000) (quoting United

States v. Kragness, 830 F.2d 842, 856 (8th Cir.1987)). There was more than sufficient

evidence produced at trial for a rational jury to find beyond a reasonable doubt the

existence of such a structure, through the testimony regarding the hierarchy within the

club, the bylaws outlining the rules, and the methods of enforcement—through a culture

of violence and submission. A rational jury could, and in fact did, find the existence of an

enterprise, or a “group of individuals associated in fact” who were “associated together

for a common purpose of engaging in a course of conduct.” Turkette, 452 U.S. at 583.


                                    2. Interstate Commerce

       Defendants next argue that the government failed to prove that the alleged

enterprise substantially affected interstate commerce.1 Defendants contend that “there



1 Defendants bring their interstate commerce argument in their joint motion, but
Defendants Castano and Drozdowski also challenge the interstate commerce

                                             6
is no evidence that the enterprise affected interstate commerce, or that Defendants

Castano, Rich, or Drozdowski agreed, as part of a conspiracy, that the enterprise would

affect interstate commerce.”2 (Dkt. # 1735, Pg. ID 26659) Similar to the argument with

respect to “enterprise,” Defendants contend that the evidence “established nothing more

than individual activity with each member, associate, or friend acting out of personal

interest.” (Id.) Defendants provide a few examples for the proposition that the individual

members’ activities were just that: individual activities, rather than activities taken as

part of a conspiracy to advance a common goal or objective. Defendants contend:

       [T]he totality of the testimony, taken at face value, and without reading
       additional meaning into turns of phrase, shows that the DDMC was not an
       enterprise engaged in, or which affected, interstate commerce. As to
       allegations of violent activity, such activity has no nexus to interstate
       commerce. As to methamphetamine activity, there is nothing that indicates
       that the activity alleged had an effect on interstate commerce. Certainly,
       there is no evidence of an effect caused by Rich, Drozdowski, or Castano
       when each is considered individually and separately. As an element, it is
       for the Government to prove this effect, and the Government has failed to
       do so.

(Dkt. # 1735, Pg. ID 26660.) Defendants rely on Waucaush v. United States, 380 F.3d

251 (6th Cir. 2004) as primary support for their position.

       In Waucaush, the Sixth Circuit reviewed, under 28 U.S.C. § 2255, whether a

defendant who pleaded guilty to a RICO charge was actually innocent. Specifically, the

Sixth Circuit examined whether “the activities of a Detroit-area street gang known as the




connection in their individual motions. (Dkt. ## 1736 &1737.) The individual motions,
which are identical to each other on this issue, do not materially add to the arguments
made in the joint motion.
2 Defendants slightly misstate the element. The Government need not have proven that
the Defendants agreed that their conspiracy would affect interstate commerce. The
Government must prove the Defendants agreed to be part of the DDMC enterprise,
which itself was engaged in economic activities with an effect on interstate commerce.

                                              7
Cash Flow Posse (‘CFP’) had a substantial effect on the nation's cash flow” such to

satisfy the interstate commerce element. Id. at 253. The Sixth Circuit noted that “RICO

regulates enterprises, not people” and thus in determining whether the interstate

commerce element was satisfied, the court must look to the activities of the enterprise

itself, rather than to the activities of the individual. Id. at 255. In Waucaush, the Sixth

Circuit found that “there is no evidence in our case that the CFP was involved in any

sort of economic enterprise.” Id. at 256. In so holding, however, the panel found relevant

that “[a]lthough one CFP member had previously been arrested for trafficking drugs, an

activity that is economic, United States v. Tucker, 90 F.3d 1135, 1140 (6th Cir.1996),

the Government admits that these drug charges were unrelated to the activities of the

CFP.” Id. (emphasis added).

       Contrary to Waucaush, in this case there is ample evidence that the trafficking of

drugs was an activity of the DDMC. And, where, as here, the enterprise engages in

economic activity---such as illegal gambling, fenced stolen merchandise, and trafficking

drugs--- the Government need not prove a substantial effect on interstate commerce.

Instead, “a de minimis connection suffices for a RICO enterprise that ‘affects interstate

commerce.’” Waucaush, 380 F.3d at 255 (quoting United States v. Riddle, 249 F.3d

529, 537 (6th Cir. 2001)). This is because “[a]s the Ninth Circuit put it, in upholding a

RICO conviction predicated on only a de minimis effect on commerce, ‘the heart of [the

defendant's] crimes, drug trafficking and extortion, are quintessential illegal economic

activities.’” Id. (quoting United States v. Shryock, 342 F.3d 948, 984 n. 6 (9th Cir.

2003)).




                                               8
       The court agrees with the Government that there was abundant evidence

adduced at trial from which a jury could find that the DDMC enterprise engaged in

economic activities with at least a minimal effect on interstate commerce. Indeed, given

the evidence related to the interstate manufacture and distribution of

methamphetamine, a rational jury could find a more-than-incidental or minimal effect on

interstate commerce. The drugs were produced in multiple states, with ingredients

purchased and shipped from multiple states, sold in multiple states, and the proceeds

were sent back across state lines, from as far away as California to Michigan.

Additionally, motorcycles were stolen, dismantled, and resold, with each stage of this

activity occurring across state lines. There was ample evidence of economic activity on

which the jury could rely to find at least a minimal effect on interstate commerce.

                               3. Association with the Enterprise

       Defendants next contend that that the Government failed to establish that each

Defendant was employed by or associated with the enterprise. Defendants’ argument

consists of one paragraph which states, “The[re] is no competent evidence that all of the

defendants in this case were engaged in, employed by, or associated with the criminal

enterprise described in this indictment, and that they conducted or participated directly

or indirectly in the conduct of such enterprise's affairs through a pattern of racketeering

activity. In fact, there is competent evidence that Victor Castano effectively withdrew

from the DDMC and any conspiracy.” (Dkt. # 1735, Pg. ID 26661.)

       “The concept of ‘associat[ion]’ requires both interpersonal relationships and a

common interest.” Boyle v. United States, 556 U.S. at 946. (quoting Webster's Third

New International Dictionary 132 (1976) (defining “association” as “an organization of



                                             9
persons having a common interest”); Black's Law Dictionary 156 (rev. 4th ed.1968)

(defining “association” as a “collection of persons who have joined together for a certain

object”)). “Moreover, each conspirator does not have to ‘participate in every phase of

the criminal venture, provided there is assent to contribute to a common enterprise.’”

United States v. Gardiner, 463 F.3d 445, 457 (6th Cir. 2006) (quoting United States v.

Hughes, 895 F.2d 1135, 1140 (6th Cir.1990)). “[A] defendant need not know about

every member and component of the enterprise; he need only know ‘the general nature

of the enterprise and that the enterprise extends beyond his role.’” United States v.

Tocco, 200 F.3d 401, 425 (6th Cir. 2000) (quoting United States v. Eufrasio, 935 F.2d

553, 577 n. 29 (3d Cir. 1991)).

       Evidence at trial well supported the jury’s conclusion that Castano, Rich, and

Drozdowski were associated with the DDMC enterprise. Defendant Castano became a

patched member in August 2003, in the Grand Rapids chapter; Defendant Rich became

a patched member in the 1980s, in various chapters; Defendant Drozdowski became a

patched member in 2010, in the Blue Water Chapter. Evidence adduced at trial proved

that all three Defendants knowingly joined the DDMC enterprise, knowing of its

activities, and with assent to joint those activities. Defendant Castano claims, without

citing any case law or evidence, that he withdrew from the conspiracy. There was more

than sufficient evidence to show that, even though he was placed for a time on inactive

status while federal charges were pending against him, he continued to be a patch-

wearing member of the DDMC thereafter. Indeed, Castano did not present any

evidence to show any affirmative action by him inconsistent with the DDMC’s

conspiratorial enterprise, which in any way communicated his purported withdrawal.



                                            10
See United States v. U.S. Gypsum Co., 438 U.S. 422, 464-65 (1975). A rational jury

could find beyond a reasonable doubt that all three Defendants were associated with

the DDMC enterprise.

                       4. Pattern of Activity, Operation of the Enterprise

       Finally, with respect to Count One, Defendants jointly assert that there was

insufficient evidence that each Defendant took part in the management or operation of

the enterprise, or that the Defendants’ activities were part of a pattern of racketeering

activity. Defendants contend that the Government has shown “nothing more than

individual action, done without prior agreement, understanding, or expectation that

these actions would be directed toward a common goal” and as such the Government

has failed to show both that Defendants participated in the affairs or operation of the

enterprise and that Defendants participated in a pattern of racketeering activities.

       With respect to whether the Government proved that Defendants agreed to

conduct or participate in the affairs of the DDMC enterprise, the court finds a rational

jury could so find beyond a reasonable doubt. The Government points to examples of

evidence showing all three Defendants participated, in varying degrees in the affairs of

the DDMC. (Dkt. # 1773, Pg. ID 27932-35.) Evidence at trial showed that Defendant

Castano did so, for example, by helping Port Huron Chapter President Vern Rich

procure 400 pounds of marijuana for Mount Clemens Chapter President Michael

Mastromatteo to sell in order to, in part, pay the bail for DDMC member David Roberts.

Defendant Rich took part in the conduct of the DDMC when he agreed to sponsor Keith

McFadden in the Anniston Chapter of the DDMC, after intervening when the Port Huron

chapter stripped McFadden of his patch. Defendants Castano and Rich also



                                            11
participated in the affairs of the DDMC enterprise when telling Keith McFadden to

commit perjury and threatening Stella Herron in connection with Castano’s earlier

federal trial. Evidence at trial showed that Drozdowski, though relatively new to the club,

attempted to protect its territory from a perceived rival club by assaulting Robert McLure

at the New York, New York Bar.

       The court also finds that sufficient proof supports the jury’s verdict that

Defendants agreed to join the enterprise with the intent to participate through a pattern

of racketeering activity. “To show a pattern of racketeering activity conspiracy, a

defendant need not personally agree to commit two predicate acts; rather, he need only

‘kn[ow] about and agree[ ] to facilitate the scheme.’” United States v. Tocco, 200 F.3d

401, 425 (6th Cir. 2000) (quoting Salinas v. United States, 522 U.S. 52, 66 (1997)). A

rational jury could find such a pattern beyond a reasonable doubt, based on the proofs

presented at trial. Not only could the jury rely on the acts noted above by the individual

Defendants, but the jury could rely on any acts conducted by a co-conspirator. As the

Government argues, the evidence at trial showed that these three Defendants agreed

“that someone would participate in numerous racketeering acts of the types described in

the indictment. These defendants also personally agreed to commit, and did commit,

numerous racketeering activities, including drug trafficking, extortion, robbery, witness

tampering, perjury, obstruction of justice, and illegal gambling activity, that these

activities had a nexus to and were related to the enterprise.” (Dkt. # 1773, Pg. ID 27938-

39.) Defendants do not provide much argument to this point, stating simply that the

Government did not prove a pattern of racketeering activity and that their actions were

of an individual nature. (Dkt. # 1735, Pg. ID 26663.) The court disagrees.



                                             12
Fundamentally, “it is not determinative that the defendant committed the crime to further

his own agenda, if indeed he was only able to commit the crime by virtue of his position

within the enterprise.” United States v. Corrado, 227 F.3d 543, 554 (6th Cir. 2000)

(citing Salinas v. United States, 522 U.S. 52, 63 (1997)). Thus, even if some of

Defendants’ individual actions had, in part, arisen from an individual agenda, that would

not be determinative. But beyond that, there is ample evidence that Defendants here

agreed to join the DDMC enterprise with the intent that they or other conspirators would

participate in a pattern of racketeering activity. “A defendant's agreement to participate

in the RICO conspiracy may be inferred from his acts,” Gardiner, 463 F.3d at 457, and a

rational jury could easily find beyond a reasonable doubt that Defendants’ acts evinced

an agreement to join the DDMC enterprise with the intent to participate through a

pattern of racketeering activity.

                                     5. Drug Quantity

       Defendant Michael Rich filed a separate motion attacking the drug quantity

attributable to him under Count One. Specifically, in connection with Count One, the jury

made a finding that Defendant Rich agreed that at least 50 grams methamphetamine or

500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine was or would be involved in the conspiracy. Defendant Rich asserts

that this verdict was not supported by proof beyond a reasonable doubt. Defendant Rich

states that he “was not even charged in Count 3 (conspiracy to manufacture, distribute

and possess with intent to distribute methamphetamine a conspiracy going back to on

or about mid 1990s)” and therefore intimates that the evidence could not support the

drug quantity attributable to him under Count One.



                                            13
       Rich argues that for most of the alleged conspiracy he was living in Alabama

and, relying on the testimony of Vern Rich, he claims that “absolutely nothing”

happened in Alabama. (Dkt. # 1699, Pg. ID 26187.) Defendant’s argument, however, is

misplaced. First, the fact that Defendant was in Alabama bears little on his involvement

and responsibility in the conspiracy. Evidence at trial showed that Defendant maintained

a leadership position in Alabama, and he also assisted in the management of the

national enterprise. As a long-standing member of the DDMC, and one in a leadership

role at the Alabama chapter, Defendant was intimately involved in the distribution of

methamphetamine. Testimony was adduced that he “fronted” Jeffrey Armstrong with “8-

balls”, that methamphetamine was distributed at the Anniston Clubhouse (where

Defendant was Treasurer), and that Defendant indeed kept methamphetamine and

marijuana in his pocket to distribute to DDMC members at parties. The “absolutely

nothing” comment seemed to the court as an observation of laziness, more accusation

than exculpation. Though it appears that at some point Defendant himself stopped using

drugs, after suffering a heart attack, more than sufficient evidence was offered at trial to

support the jury’s finding of the drug quantity attributable to Defendant under Count

One.

 B. Count Three: Conspiracy to Manufacture, Distribute, and Possess with Intent
            to Distribute More Than 500 Grams of Methamphetamine

       Defendants Castano and Drozdowski argue in their individual motions that there

was insufficient evidence to sustain a conviction under 18 U.S.C. § 846. As Defendants

correctly state, “To sustain a conviction under [§ 846] the government must prove the

existence of an agreement to violate the drug laws and that each conspirator knew of,

intended to join, and participated in the conspiracy.” United States v. Gaitan-Acevedo,


                                             14
148 F.3d 577, 586 (6th Cir. 1998) (quoting United States v. Pearce, 912 F.2d 159, 161

(6th Cir.1990) (alteration in original)). Defendants Castano and Drozdowski argue that

there is no evidence that they entered into any such conspiracy; rather, they say, the

evidence shows only that they occasionally used methamphetamine. (Dkt. # 1736, Pg.

ID 26674; Dkt. # 1737, Pg. ID 26682.) They further argue that even if there was

sufficient evidence that they entered into a conspiracy, no rational juror could find

beyond a reasonable doubt that any conspiracy involved more than 500 grams of

methamphetamine.

       “[T]o establish a drug conspiracy, the government must prove (1) an agreement

to violate drug laws, (2) knowledge and intent to join the conspiracy, and (3)

participation in the conspiracy.” United States v. Colon, 268 F.3d 367, 375 (6th Cir.

2001). “Once a conspiracy is proven beyond a reasonable doubt, however, a

defendant’s connection to the conspiracy ‘need only be slight,’ and a defendant’s

knowledge of and participation in a conspiracy ‘may be inferred from his conduct and

established by circumstantial evidence.’” United States v. Warman, 578 F.3d 320, 332–

33 (6th Cir. 2009) (quoting United States v. Martinez, 430 F.3d 317, 330–331 (6th Cir.

2005)). The evidence supports the jury’s verdict on this count. Exhaustive evidence

was produced at trial showing the extent of the illegal drug activities of the DDMC, and

the conspiracy to engage in those activities. Evidence showed that both Defendant

Castano and Drozdowski knew of the illegal drug activities of the DDMC prior to

becoming fully patched members, that Defendants knowingly agreed to join the drug

conspiracy, and that they in turn participated in the activity themselves. As the

Government succinctly describes it, “there was a longstanding, ongoing and prolific



                                            15
demand for methamphetamine both within and without the club, that the club and its

members facilitated drug trafficking activities, and that the club protected its patch

holders from detection from law enforcement and competitors.” (Dkt. # 1773, Pg. ID

27945.)

       Although sufficient evidence exists that both Defendants knew of and voluntarily

agreed to enter into the broad conspiracy, individual testimony also supports the finding

that Defendant Drozdowski participated in the conspiracy by himself manufacturing and

distributing methamphetamine. (See Testimony of Ronald Roberts, Donna Cook,

Tamara Allard, Heather Kaster, Jesse Williams.) These witnesses testified about how

Drozdowski learned to manufacture methamphetamine, how supplies were furnished to

Drozdowski for production, and how Drozdowski then manufactured and supplied others

with methamphetamine. Evidence was also presented that Castano knew of and

voluntarily entered into the methamphetamine conspiracy. (See, e.g., Testimony of Vern

Rich, William Fleming, Micahel Mastromatteo, Jennifer Cicola.) Once a member of the

conspiracy, Castano actively participated in the conspiracy through his efforts in

obtaining and distributing methamphetamine.

       As to the quantity attributable to Drozdowski and Castano, the jury could rely on

evidence related to Defendants’ own conduct or the conduct of other conspirators

reasonably foreseeable to Drozdowski and Castano. Witness after witness testified

regarding the vast amount of supplies which were furnished to Drozdowski and others

to manufacture the drugs, how often Drozdowski and others would meet to produce the

drugs, and how much yield was in fact produced. Evidence also showed that Castano,

too, knew of the extent of the conspiracy into which he was entering, that he obtained



                                             16
high quality “ice” from his Mexican connection, that he was involved in a plan to

purchase 28.3 grams of pure methamphetamine to then resell, and that he facilitated

sales either through himself or through others.

       In sum, sufficient evidence exists to support the jury’s finding with respect to both

Castano and Drozdowski that they joined a methamphetamine manufacturing and

distribution conspiracy which involved more than 50 grams of methamphetamine (or

more than 500 grams of a mixture or substance containing a detectable amount of

methamphetamine).

 C. Count Thirty-Nine: Aiding and Abetting in the Manufacture of 500 Grams or
                          More of Methamphetamine

       Defendant Drozdowski contends that his conviction under Count Thirty-Nine, for

aiding and abetting the manufacture of 500 grams or more of methamphetamine,

cannot be sustained based on the evidence produced at trial. He argues that the

Government’s witnesses, Heather Kaster, Tammy Allard, Ronald Roberts, and Jessie

Williams gave testimony that was “inconsistent and seemingly pulled from thin air.”

(Dkt. # 1736, Pg. ID 26675.) While conceding that the Government “was able to place in

the witnesses’ testimony that the methamphetamine was pure,” Defendant asserts that

the Government’s questions were blatantly leading, and that the testimony was not

credible, and that the evidence was therefore insufficient. (Id.) These types of

arguments, however, cannot form the basis of a meritorious motion under Rule 29,

where the court is “limited to ascertaining whether, viewing the evidence in the light

most favorable to the government, ‘any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” United States v.

Carmichael, 232 F.3d 510, 519 (6th Cir. 2000) (emphasis omitted) (quoting Jackson v.


                                            17
Virginia, 443 U.S. 307, 319 (1979); citing United States v. Talley,164 F.3d 989, 996 (6th

Cir. 1999)). Defendant’s arguments go to credibility rather than sufficiency. Indeed,

“‘[s]ubstantial and competent’ circumstantial evidence by itself may support a verdict

and need not ‘remove every reasonable hypothesis except that of guilt.’” United States

v. Lee, 359 F.3d 412, 418 (6th Cir. 2004) (quotation omitted). Though Defendant argues

that these witnesses gave inconsistent and weak testimony, the jury considered their

testimony, and permitted to find them to be credible. Viewing the evidence, as the court

must, in a light most favorable to the Government, the court cannot conclude that no

rational jury could have relied on the challenged testimony to find Defendant guilty

beyond a reasonable doubt.

       Defendant further asserts that because the statute of limitations on this offense is

five years, 18 U.S.C. § 3282(a), and because Count 39 was not brought until the Fourth

Superceding Indictment on July 29, 2015, the Government could not rely on any

conduct occurring before July 29, 2010 to sustain this conviction. To the court’s

recollection, this is the first time Defendant has raised a statute of limitations argument

with respect to Count 39. As the Government correctly points out, this argument

should have been made before trial in a motion in limine, or even earlier in a motion

under Federal Rule of Criminal Procedure 12(c)(3), which allows for motions attacking

defects in the prosecution or in the indictment. If, as here, Defendant’s motion is

untimely, he must show good cause for his failure to bring the motion earlier. Defendant

does not even attempt to assert good cause, nor could the court conceive of any

grounds for cause; this last-hour argument resembles more closely the strategic than

the legitimate.



                                             18
       Nonetheless, the evidence at trial showed that Defendant was engaged in the

production of methamphetamine from 2008 until 2012. The court accepts the

Government’s position that the manufacture of methamphetamine is not a singular

event, but an ongoing process, with multiple stages of preparation, gathering of

supplies, producing the drugs, and breaking down the equipment. This process, as

charged in Count 39, is not an isolated occurrence, but an ongoing affair. Thus, the jury

could reasonably rely on the entire the time period in calculating the amount. However,

even if the court were to impose a limitations period which allowed only evidence of acts

after July 29, 2010, the testimony of Heather Kaster, viewed in a light most favorable to

the Government, would itself support the jury’s quantity finding.

                                   III. CONCLUSION

       Defendants’ motions here amount to little more than a recapitulation of final

arguments that failed to dissuade the jury. While they present a different theory of the

evidence presented at trial, namely that Defendants were individuals operating more as

renegade bikers than as conspirators of a RICO enterprise, that theory was rejected by

the jury. On Rule 29 motion, Defendants bear a very heavy burden. United States v.

Daniel, 329 F.3d 480, 485 (6th Cir. 2003)(citation omitted). Here, they simply have not

come close to meeting that burden. Sufficient, even ample, evidence supports the jury’s

verdicts against all three of them. Accordingly,

       IT IS ORDERED that Defendants’ Motions for Judgment of Acquittal (Dkt. ##

1678, 1735, 1736 & 1737) are DENIED.

                                           s/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE



                                            19
Dated: October 26, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 26, 2018, by electronic and/or ordinary mail.

                                               s/Lisa Wagner
                                             Case Manager and Deputy Clerk
                                             (810)292-6522




S:\CLELAND\CLELAND\JUDGE'S DESK\C3 ORDERS\11-20129.RICH.RULE29MOTIONS.TRIALGROUP2.CHD.RHC.4.DOCX




                                                20
